United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2510
                                   ___________

Dwight Charles Stowe,                   *
                                        *
                   Appellant,           * Appeal from the United States
                                        * District Court for the Southern
      v.                                * District of Iowa.
                                        *
United States of America,               *      [UNPUBLISHED]
                                        *
                   Appellee.            *
                                   ___________

                             Submitted: September 7, 2005
                                Filed: September 29, 2005
                                 ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.


       Dwight Charles Stowe appeals the district court’s* judgment denying Stowe's
28 U.S.C. § 2255 motion for relief based on the Supreme Court’s recent holding in
United States v. Booker, 125 S. Ct. 738 (2005). The district court granted a
certificate of appealability on whether the rule announced in Booker applies
retroactively to cases on collateral review. Because it does not, see Never Misses A
Shot v. United States, 413 F.3d 781, 783-84 (8th Cir. 2005) (per curiam), we affirm

      *
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.
the judgment of the district court. See 8th Cir. R. 47B. Counsel’s motion to
withdraw is granted, and Stowe’s pro se motion for new counsel is denied.
                      ______________________________




                                    -2-